DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 5/20/2022 for application number 16/071,626. 
Claims 1-2, 4-8, 18-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 18-23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratnam (US 2019/0147761 A1) in view of Sanford et al. (US 2006/0084048 A1) and Gal (US 2014/0335497 A1).

In reference to claim 1, Ratnam discloses a system (fig. 1): a client device comprising at least one processor configured to collect answers from a group of students (students can input answers on devices, para. 0047) wherein the answers are submitted by the group of students in response to a question presented to the group of students, wherein the question is associated with a correct answer choice and multiple incorrect answer choices, wherein each of the answers are associated with either the correct answer choice or one of the incorrect answer choices (students answer multiple choice questions, para. 0044, 71); and a remote server device comprising at least one processor configured to execute instructions for: receiving the answers from the client device through a communication network (server receives answers, para. 0048); analyzing the answers to generate assessment data (server analyzes answers to generate misconception data, para. 0048-56) including determining a quantity of the incorrect answers … identifying a misconception associated with the … incorrect answer choice (misconception identified, para. 0056) determining if the quantity of the incorrect answers exceeds a predetermined threshold (incorrect answer count must exceed threshold, para. 0053); generating a lesson plan recommendation based on the identified misconception (plan recommended based on misconception, para. 0056, 71); and providing the lesson plan recommendation to the client device through the communication network when the quantity of incorrect answers exceeds the predetermined threshold (lesson plan with teaching practices for misconception can be recommended to a teacher device when number of incorrect answers is above threshold, para. 0052-62).
However, Ratnam does not teach determining a most frequently selected incorrect answer choice, and identifying a misconception associated with the most frequently selected incorrect answer choice.
Sanford teaches determining a most frequently selected incorrect answer choice, and identifying a misconception associated with the most frequently selected incorrect answer choice (for a particular question, a most commonly selected “distractor,” which is an incorrect answer, is determined, and a misconception is determined in order to determine instructional content for the future, para. 0114, 0084, 0101, figs. 1A and 1B).
It would have been obvious to one of ordinary skill in art, having the teachings of Ratnam and Sanford before the earliest effective filing date, to modify the incorrect answer identification as disclosed by Ratnam to include a most frequently selected incorrect answer as taught by Sanford.
One of ordinary skill in the art would have been motivated to modify the incorrect answer identification of Ratnam to include the most frequently selected incorrect answer of Sanford because it would allow teachers to determine misconceptions on a per-question basis to help students better master academic content (Sanford, para. 0004-16).
However, Ratnam and Sanford do not teach wherein the lesson plan recommendation includes altering a learning path for teaching a concept associated with the question.
Gal teaches the lesson plan recommendation includes altering a learning path for teaching a concept associated with the question (lesson plan is dynamically modified by adding, removing, or modifying the sequence of activities based on student performance, para. 0045-46; 0112, 0135-58).
It would have been obvious to one of ordinary skill in art, having the teachings of Ratnam, Sanford, and Gal before the earliest effective filing date, to modify the lesson plan recommendation as disclosed by Ratnam to include the learning path alteration as taught by Gal.
One of ordinary skill in the art would have been motivated to modify the lesson plan recommendation of Ratnam to include the learning path alteration of Gal because it can help improve student achievement (Gal, para. 0284).
In reference to claim 2, Ratnam discloses the system of claim 1, wherein analyzing the answers to generate the assessment data further includes: identifying correct answers of the answers that are associated with the correct answer choice; identifying incorrect answers of the answers that are associated with the incorrect answer choices (correct and incorrect answers identified, para. 0071); and determining a ratio of the correct answers to the incorrect answers (number of wrong answer hits versus possible answers determined, para. 0053).
In reference to claim 4, Ratnam discloses the system of claim 1, wherein the assessment data is accessible via a web portal (webpage, para. 0037, 56).
In reference to claim 18, Gal further teaches the system of claim 1, wherein altering the learning path for teaching the concept associated with the question includes removing at least one activity included in the learning path for teaching the concept associated with the question (activity can be removed, para. 0045-46).
In reference to claim 19, Gal further teaches the system of claim 1, wherein altering the learning path for teaching the concept associated with the question includes adding at least one activity to the learning path for teaching the concept associated with the question (activity can be added, para. 0045-46).
In reference to claim 20, Gal further teaches the system of claim 1, wherein altering the learning path for teaching the concept associated with the question includes changing a predetermined order of performing activities included in the learning path for teaching the concept associated with the question (sequence of activities can be changed, para. 0045-46).

In reference to claim 21, Ratnam discloses remote server device comprising: a memory storing instructions; and a processor configured to execute the instructions for (server 12, fig. 1): receiving answers from a client device through a communication network, wherein the answers are collected by the client device from a group of students (students can input answers on client devices, para. 0047) wherein the answers are submitted by the group of students in response to a question presented to the group of students, wherein the question is associated with a correct answer choice and multiple incorrect answer choices, wherein each of the answers are associated with either the correct answer choice or one of the incorrect answer choices (students answer multiple choice questions, para. 0044, 71); analyzing the answers to generate assessment data (server analyzes answers to generate misconception data, para. 0048-56) including determining a quantity of the incorrect answers … identifying a misconception associated with the … incorrect answer choice (misconception identified, para. 0056) determining if the quantity of the incorrect answers exceeds a predetermined threshold (incorrect answer count must exceed threshold, para. 0053); generating a lesson plan recommendation based on the identified misconception (plan recommended based on misconception, para. 0056, 71); and providing the lesson plan recommendation to the client device through the communication network when the quantity of incorrect answers exceeds the predetermined threshold (lesson plan with teaching practices for misconception can be recommended to a teacher device when number of incorrect answers is above threshold, para. 0052-62).
However, Ratnam does not teach determining a most frequently selected incorrect answer choice, and identifying a misconception associated with the most frequently selected incorrect answer choice.
Sanford teaches determining a most frequently selected incorrect answer choice, and identifying a misconception associated with the most frequently selected incorrect answer choice (for a particular question, a most commonly selected “distractor,” which is an incorrect answer, is determined, and a misconception is determined in order to determine instructional content for the future, para. 0114, 0084, 0101, figs. 1A and 1B).
It would have been obvious to one of ordinary skill in art, having the teachings of Ratnam and Sanford before the earliest effective filing date, to modify the incorrect answer identification as disclosed by Ratnam to include a most frequently selected incorrect answer as taught by Sanford.
One of ordinary skill in the art would have been motivated to modify the incorrect answer identification of Ratnam to include the most frequently selected incorrect answer of Sanford because it would allow teachers to determine misconceptions on a per-question basis to help students better master academic content (Sanford, para. 0004-16).
However, Ratnam and Sanford do not teach wherein the lesson plan recommendation includes altering a learning path for teaching a concept associated with the question.
Gal teaches the lesson plan recommendation includes altering a learning path for teaching a concept associated with the question (lesson plan is dynamically modified by adding, removing, or modifying the sequence of activities based on student performance, para. 0045-46; 0112, 0135-58).
It would have been obvious to one of ordinary skill in art, having the teachings of Ratnam, Sanford, and Gal before the earliest effective filing date, to modify the lesson plan recommendation as disclosed by Ratnam to include the learning path alteration as taught by Gal.
One of ordinary skill in the art would have been motivated to modify the lesson plan recommendation of Ratnam to include the learning path alteration of Gal because it can help improve student achievement (Gal, para. 0284).
In reference to claim 22, Ratnam discloses the remote server device of claim 21, wherein analyzing the answers to generate the assessment data further includes: identifying correct answers of the answers that are associated with the correct answer choice; identifying incorrect answers of the answers that are associated with the incorrect answer choices (correct and incorrect answers identified, para. 0071); and determining a ratio of the correct answers to the incorrect answers (number of wrong answer hits versus possible answers determined, para. 0053).
In reference to claim 23, Ratnam discloses the remote server device of claim 21, wherein the assessment data is accessible via a web portal (webpage, para. 0037, 56).

Claims 5-7 and 24-26 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratnam (Pub. No. 2019/0147761) in view of Sanford et al. (Pub. No. 2006/0084048) as applied to claim 1 above, and in further view of Amy et al. (Pat. No. 9,773,138).

In reference to claim 5, Ratnam does not teach the system of claim 1, wherein the client device is configured to collect answers from a group of students by capturing an image of the group of students and detecting quick response (QR) codes that are present within the captured image.
Amy teaches the system of claim 1, wherein the client device is configured to collect answers from a group of students by capturing an image of the group of students (image of students is captured to collect answers by reading barcode, col. 2, lines 50-67) and detecting quick response (QR) codes that are present within the captured image (barcode can be a QR code, col. 4, line 38).
It would have been obvious to one of ordinary skill in art, having the teachings of Ratnam and Amy before the earliest effective filing date, to modify the answer collection as disclosed by Ratnam to include the QR code as taught by Amy.
One of ordinary skill in the art would have been motivated to modify the answer collection of Ratnam to include the QR code of Amy because it would allow computerized collection of answers with a lower cost (Amy, col. 2, lines 31-46).
In reference to claim 6, Amy further teaches the system of claim 5, wherein a given QR code of the QR codes identifies a student of the group of students (code can identify a student, col. 2, lines 50-67).
In reference to claim 7, Amy further teaches the system of claim 6, wherein an orientation of a given QR code of the QR codes corresponds to an answer submitted by the student (orientation of code corresponds to answer, col. 2, lines 50-67; col. 3, lines 34-67).

In reference to claim 24, Ratnam does not teach the remote server device of claim 21, wherein the client device is configured to collect answers from a group of students by capturing an image of the group of students and detecting quick response (QR) codes that are present within the captured image.
Amy teaches the remote server device of claim 21, wherein the client device is configured to collect answers from a group of students by capturing an image of the group of students (image of students is captured to collect answers by reading barcode, col. 2, lines 50-67) and detecting quick response (QR) codes that are present within the captured image (barcode can be a QR code, col. 4, line 38).
It would have been obvious to one of ordinary skill in art, having the teachings of Ratnam and Amy before the earliest effective filing date, to modify the answer collection as disclosed by Ratnam to include the QR code as taught by Amy.
One of ordinary skill in the art would have been motivated to modify the answer collection of Ratnam to include the QR code of Amy because it would allow computerized collection of answers with a lower cost (Amy, col. 2, lines 31-46).
In reference to claim 25, Amy further teaches the remote server device of claim 24, wherein a given QR code of the QR codes identifies a student of the group of students (code can identify a student, col. 2, lines 50-67).
In reference to claim 26, Amy further teaches the remote server device of claim 25, wherein an orientation of a given QR code of the QR codes corresponds to an answer submitted by the student (orientation of code corresponds to answer, col. 2, lines 50-67; col. 3, lines 34-67).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratnam (Pub. No. 2019/0147761) in view of Wu et al. (Pat. No. 9,773,138) and Sherman (Pub. No. 2014/0057242).

In reference to claim 8, Ratnam discloses the method (para. 0001) comprising: receiving, with a server device, first answers having a first quantity from a first client device, and second answers having a second quantity from a second client device (students can input answers on a plurality of devices, para. 0047); analyzing, with a processor of the server device (server receives answers, para. 0048), the first answers and the second answers to generate first assessment data and second assessment data, respectively (server analyzes answers from each student to generate misconception data, para. 0048-56); generating, with the processor, a lesson plan recommendation based on the first assessment data and the second assessment data; and providing, with the processor, the lesson plan recommendation to the first and second client devices through a communication network (lesson plan can be recommended to a teacher device based on misconception data, para. 0052-62).
However, Ratnam does not teach the first answers are submitted by first students taught using a first lesson plan, wherein the second answers are submitted by second students taught using a second lesson plan, wherein the first lesson plan is different form the second lesson plan, and wherein the first answers and the second answers to generate the first assessment data and the second assessment data comprises: … ; assigning, with the processor, a first score to the first lesson plan … ; … and assigning, with the processor, a second score to the second lesson plan; wherein generating the lesson plan recommendation based on the first assessment data and the second assessment data comprises: comparing, with the processor, the first score of the first lesson plan to a third score of a baseline lesson plan to determine a first weight for the first lesson plan; comparing, with the processor, the second score of the second lesson plan to the third score of the baseline lesson plan to determine a second weight for the second lesson plan; determining, with the processor, that the first weight is greater than the second weight; and generating, with the processor, the lesson plan recommendation by recommending the first lesson plan.
Dugas teaches the first answers are submitted by first students taught using a first lesson plan, wherein the second answers are submitted by second students taught using a second lesson plan, wherein the first lesson plan is different form the second lesson plan (different groups of students use different learning materials, para. 0006-25; 0032-36), and wherein the first answers and the second answers to generate the first assessment data and the second assessment data comprises: … ; assigning, with the processor, a first score to the first lesson plan … ; … and assigning, with the processor, a second score to the second lesson plan (learning materials are scored based on the students’ test scores that used the learning materials, para. 0032-36; 0060-61); wherein generating the lesson plan recommendation based on the first assessment data and the second assessment data comprises: comparing, with the processor, the first score of the first lesson plan to a third score of a baseline lesson plan to determine a first weight for the first lesson plan; comparing, with the processor, the second score of the second lesson plan to the third score of the baseline lesson plan to determine a second weight for the second lesson plan; determining, with the processor, that the first weight is greater than the second weight; and generating, with the processor, the lesson plan recommendation by recommending the first lesson plan (the highest ranking learning material can be recommended, para. 0032-36; 0060-61; for three sets of learning materials, a first, second, and “baseline,” the first learning material would be recommended first if it was the highest scoring).
It would have been obvious to one of ordinary skill in art, having the teachings of Ratnam and Dugas before the earliest effective filing date, to modify the recommendation as disclosed by Ratnam to include the prior submitted answers as taught Dugas.
One of ordinary skill in the art would have been motivated to modify the recommendation of Ratnam to include prior submitted answers of Dugas because it can help students and teachers determine which lessons are the most effective (Dugas, para. 0002-03).
However, Ratnam and Dugas do not teach determining, with the processor, a first percentage of first correct answers of the first answers; a score based on the first percentage; determining, with the processor, as second percentage of second correct answers of the second answers; a score based on the second percentage (Dugas teaches test scores, but not now the test scores are determined or percentages of correct answers).
Sherman teaches determining, with the processor, a first percentage of first correct answers of the first answers; a score based on the first percentage; determining, with the processor, as second percentage of second correct answers of the second answers; a score based on the second percentage (percentage of correct answers are used to rank, para. 0028).
It would have been obvious to one of ordinary skill in art, having the teachings of Ratnam, Dugas, and Sherman before the earliest effective filing date, to modify the score as disclosed by Dugas to include the percent correct answers as taught by Sherman.
One of ordinary skill in the art would have been motivated to modify the score of Dugas to include the percent correct answers of Sherman because it can help determine the effectiveness of content elements, in the same way Sherman determines which tutor is best (Sherman, para. 0028).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, see new references Gal and Dugas above, which teach the new limitations.
With respect to Applicant’s arguments for claim 8 and Sherman, Applicant argues that Sherman does not teach percentages for assigning scores to lesson plans. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As explained above, Dugas teaches scoring lesson plans based on test scores, but now how the test scores are determined. Sherman’s method of scoring tests based on percent correct answers for finding the best tutor can be applied to Dugas’s scoring of tests for finding the best lessons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174